Citation Nr: 0627790	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-31 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for scoliosis.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for anxiety disorder, 
including as secondary to allergic reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1971 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  In May 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2006 hearing, the veteran testified that he 
submitted records from a Dr. O'Fran, who may be a physician 
at the Jesse Brown VA Medical Center (MC).  The veteran 
testified that he continued to receive t from that facility.  
He testified that he submitted records from Dr. O'Fran and 
the Jesse Brown VAMC in early 2006, but the records are not 
associated with the claims folder.  A December 2005 report 
from the Social Security Administration (SSA) reflects that 
he was awarded disability benefits, but did not include the 
records relied upon in that determination.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance and/or 
authorization from the veteran, the RO 
should obtain and associate records from 
Dr. O'Fran, SSA, and the Jesse Brown VAMC 
with the claims folder.  All efforts to 
locate the records should be clearly 
documented in the claims folder.  

2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the claims.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


